Citation Nr: 1121577	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-28 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for claimed rheumatoid arthritis.

2.  Entitlement to service connection for a claimed bilateral knee disorder.

3.  Entitlement to service connection for claimed bilateral carpel tunnel syndrome.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and her husband



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1972 to May 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the RO.

The Veteran initiated an appeal of several other issues; however, her Substantive Appeal (Form 9) specifically limited the appeal to those issues identified on the preceding page.

In January 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.



REMAND

In January 2008, the Veteran was afforded a VA examination; however, the RO only asked the examiner to review those documents in the claims file that were tabbed.  An examiner's review of the claims file should be thorough and not limited to those identified by the RO.  

The Board further notes that the VA examiner found no evidence of rheumatoid arthritis, but did not attempt to reconcile or explain the lack of a diagnosis with VA treatment records that show a clinical diagnosis of rheumatoid arthritis.  

Regarding the knees, the Veteran had chronic bilateral knee complaints in service as well as a diagnosis of chondromalacia.  She was also put on a physical profile due to her knees.  Moreover, the postservice treatment records reflected additional knee complaints with left knee surgery in 2003 and X-ray evidence of degenerative joint disease (DJD) in more recent years.  

On this record, the VA examiner did not address whether there was a relationship between the chondromalacia noted in service and the development of arthritis in later years. 

In support of her claim, the Veteran submitted a February 2011 statement from a VA nurse practitioner that the Veteran's DJD was likely to have started during her active duty and progressed during the passage of time.  This opinion did not identify specific joints or correctly identify the Veteran's period of active service.

For these reasons, the Board finds that other VA examinations should be performed to fully address the nature and likely etiology of the claimed conditions.

The Veteran also reported receiving VA treatment in 2000; however, the RO only obtained treatment records from 2006 to 2008.  

The records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the VA treatment records must be secured.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain copies of any outstanding treatment records referable to the claimed rheumatoid arthritis, bilateral carpal tunnel syndrome and bilateral knee disability from 2000 to January 2006 and since January 2008.

2.  The RO should also take appropriate steps to contact Veteran in order to have him identify any non-VA health care providers who have treated her for the claimed rheumatoid arthritis, carpal tunnel syndrome, and bilateral knee disorder.  

The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO should then obtain copies of any records that relate to these disorders and associate the records with the claims file.

3.  The Veteran should then be scheduled for a VA examination to determine the nature and likely etiology of the claimed rheumatoid arthritis, carpal tunnel syndrome, and bilateral knee disorder.

The claims folder should be made available to the examiner for review.  All appropriate testing should be performed.

Based on his/her review of the case, including the examination results and the Veteran's assertions, the VA examiner should address the following questions:

Is the rheumatoid arthritis noted in the VA treatment records at least as like as not related to the Veteran's complaints of arthralgia or other event of her period of active service?

If so, identify those joints affected by rheumatoid arthritis that are related to service.

Does the Veteran have a current disability of either knee, to include DJD, that at least as likely as not is related to an event or incident of her period of active service, to include the chondromalacia noted at that time?  

Is the currently diagnosed bilateral carpal tunnel syndrome at least as likely as not due to an event or incident of the Veteran's period of active service, to include any wrist complaints noted therein?

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If an opinion cannot be made without resort to speculation, the examiner must state so and clearly indicate whether this conclusion was based on full consideration of all the assembled data and evidence, and explain the basis for why an opinion would be speculative.

5.  Following completion of all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


